 DECISIONS OF NATIONAL LABOR RELATIONS BOARDColumbia Transit Corporation, Employer-Petitionerand Amalgamated Transit Union, AFL-CIO-CLC.Case 18-RM-956August 18, 1977ORDER DENYING MOTIONOn November 8, 1976, the Board issued its decisionin this matter in which it declined jurisdiction over96 percent of the operations of the Employer-Petitioner, hereinafter referred to as the Employer,involving school district related bus services, butasserted jurisdiction over the remaining 4 percent ofthe Employer's operations only insofar as theyinvolve nonschool district related bus services. TheBoard found that the appropriate unit included:All school bus drivers and yard workers employedby the Employer at the Arden Hills and St. Paulschool bus terminals who are engaged in provid-ing nonschool district-related bus services; butexcluding all other employees, professional em-ployees, guards and supervisors as defined in theAct.Thereafter, on November 16, 1976, the Employerfiled its motion to reopen record and remand matterfor further proceedings, contending changed circum-stances subsequent to the close of the hearingincluding the expansion of its contract with theMinneapolis school district and the acquisition of100 additional schoolbus routes; the purchase of 103buses, vans, garage equipment, and the hiring of 80new employees; and the acquisition of a thirdterminal which the Employer leased at Minnetonka,require that the Board take further evidence andbroaden the unit.The Union opposed the Employer's motion ongrounds that the Employer was merely engaging in adelaying tactic.On December 29, 1976, the Board issued a NoticeTo Show Cause why the Employer's motion shouldnot be granted.In its response to the Notice To Show Cause, theUnion contends that the Employer is attempting tofrustrate the employees in the selection of theirrepresentative and that it is difficult to believe thatthe Employer was not aware of the pending acquisi-tion of the Minnetonka operation at the time thehearing was held.The Board, having duly considered the matter, is ofthe opinion that the Employer's motion is untimely,under the circumstances herein, since the Employer226 NLRB 812.2 Board Rules and Regulations, Series 8, as amended, Sec. 102.48(d)(1).See also American Federation of Musicians of the United States and Canada,231 NLRB No. 76had prior knowledge of the changed circumstancesand ample opportunity during a period of severalmonths while its case was pending before the Boardto inform the Board that it was actively engaged inchanging its operations by adding a third terminal,but that the Employer elected to await the issuanceof the Board's decision before raising the issue ofchanged circumstances. Thus, insufficient reason hasbeen shown for the Board to grant the Employer'smotion to reopen record and remand matter forfurther proceedings. Accordingly,It is hereby ordered that the Employer's motion toreopen record and remand matter for furtherproceedings be, and it hereby is, denied.MEMBERS PENELLO and WALTHER, dissenting:We dissent from the majority's denial of theEmployer's motion to reopen record and remandmatter for further proceedings on the basis that itwas not timely filed. Once again, as a brief history ofthis case shows, a litigant before this Agency isplaced in a "damned if he does, damned if hedoesn't" position, in which his rights depend on thelargesse of the Board.Here the Employer participated in a representationhearing on April 21, 1976, in which the sole issue incontention was whether the Board had jurisdictionover its schoolbus operation. The parties stipulatedto an appropriate unit which included all drivers andyard employees at the Employer's two terminals.Since the Employer had not yet consummated plansto purchase a third terminal in Minnetonka, how-ever, its inclusion in the unit was not an issue at thehearing. Thus, we are not faced with the normalcircumstance in which a motion to reopen the recordis denied because the evidence sought to be intro-duced was available prior to, or at the time of, theoriginal hearing.2Rather, the majority denies the motion on theground that it should have been filed between thedate on which the case was transferred to the Board,and the date of our decision. We fail to see why itwas incumbent upon the Employer to file the motionprior to issuance of our decision. Even if the motionhad been filed earlier, the Board would not haveacted on it-possibly by directing a remand-untilthe question of jurisdiction had been resolved.Accordingly, the filing of the motion by the Employ-er immediately after issuance of our decision hasresulted in neither an appreciable delay in thedisposition of this case nor in prejudice to theposition of any of the parties. Indeed, there was noreason to burden the Agency with such a motionAFL-CIO (Penza Theatrical Agency, Inc.), 177 NLRB 842 (1969); SunsetCoffee and Macadamia Nut Co-op of Kona, 225 NLRB 1021 (1976).510 COLUMBIA TRANSIT CORP.until the potentially dispositive question of jurisdic-tion had first been resolved.In our judgment, it is entirely proper for theEmployer to ask us to determine the appropriatebargaining unit in light of the changes which haveoccurred during the Board's deliberations. By ignor-ing these changes and directing an election in theoriginal, stipulated unit, as defined by our jurisdic-tional limits, the majority appears to be directing anelection in an inappropriate unit. If the Union iscertified, one of the parties is bound to challenge theappropriateness of that unit in a future proceeding.Thus, the Board is simultaneously fostering duplica-tive litigation and denying the parties final andexpeditious resolution of the issues before them. Inthe meantime, parties before the Board are put onnotice that the Board will, on a case-by-case basis,create technical requirements for ambiguous rules,even though the consequences may be contrary tothe fair and efficient administration of the Act.We would grant the Employer's motion andremand this proceeding for purposes of acceptingevidence bearing on the appropriate bargaining unit.511